DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 23 August 2021.
Claims 1, 3, 5 and 7. Claims 1 and 5 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri (US 2005/0131931, published 16 June 2005) and further in view of Kandekar et al. (US 2012/0210203, published 16 August 2012, hereafter Kandekar).
As per independent claim 1, Kawajiri disclose a document summarization method comprising:
extracting k important sentences from the document based on the first keyword (paragraph 0062)
extracting m important sentences from the document based on the second keyword (paragraph 0062)
identifying overlapping sentences among the k important sentences, which are extracted based on the first keyword, and the m important sentences, which are extracted based on the second keyword (paragraphs 0062-0063)
wherein the generating the summary comprises generating the summary based on identical sentences among the k important sentences and the m important sentences (paragraphs 0062-0063: Here, when the threshold identifies the match to be a complete match, identical sentences are identified)
generating a summary by using the overlapping sentences (Figure 2)
Kawajiri fails to specifically disclose:
selecting a first keyword and a second keyword based on a profile of a user of a user terminal, wherein each of the first keyword and the second keyword is selected from the group consisting of a point-of-view keyword, an interest keyword, and an intention keyword, which reflects preference of the user of the user terminal, and wherein the first keyword is different from the second keyword
Kandekar, which is analogous to the claimed invention because it is directed toward generating a summary, discloses selecting a first keyword and a second keyword based on a profile of a user of a user terminal, wherein each of the first keyword and the second keyword is selected from the group consisting of a point-of-view keyword, an interest keyword, and an intention keyword, which reflects preference of the user of the user terminal (paragraph 0035). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kandekar with Kawajiri, with a reasonable expectation of success, as it would have allowed for customization of summaries based upon a user’s profile. This would have enabled the user to receive summaries tailored to his/her preferences in order to provide a more relevant summary.
Finally, the examiner take official notice that using a first keyword which is different from a second keyword was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Kawajiri, with a reasonable expectation of success, as it would have enabled for creation of a more robust summary having multiple different aspects. This would have provided a user with a better quality summary as each keyword provides a more focused summary of contents.
As per dependent claim 3, Kawajiri and Kandekar disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Kawajiri discloses wherein the extracting the important sentences further comprises:
generating a first summary based on the k important sentences (paragraph 0062-0063)
wherein he extracting the m important sentences comprises generating a second summary based on the m important sentences (paragraphs 0062-0063: Here, when the threshold is set to zero, summaries will be generated with respect to each of the sets of identified sentences)
With respect to claims 5 and 7, the applicant discloses the limitations substantially similar to those in claims 1 and 3, respectively. Claims 5 and 7 are similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kawajiri and Kandekar.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144